Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6-17-22 has been entered and fully considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito on 6-30-22.

The application has been amended as follows: 

Claim 1, line 10, “a pair of bearings including a first baring” has changed to –a pair of bearings including a first bearing–.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tang-Kong (Fig. 4-7) discloses a head-up display apparatus for reflecting (“reflect the light field” in step 704, also discussed in [0024]), by a reflecting part (12, called a mirror), display light emitted by a display device to express an image (“light field is emitted based on image data” in step 702, see [0023]) and displaying a virtual image corresponding to the image by the display light reflected by the reflecting part (“light field appears to the driver to be a virtual image” as discussed in [0024]), the head-up display apparatus comprising:
a reflecting-part holder (unlabeled in Fig. 5 and 6, but similar to 14 in Fig. 2, called a mirror holder, for ease of understanding, the element in Fig. 5 and 6 will also be referred to as element 14 below) provided with 
i) a first rotary shaft part (called an “integral m1 mirror pivot” in Fig. 6, similar to element 16 of Fig. 2 and 3, for ease of understanding, the element in Fig. 5 and 6 will also be referred to as element 16 below) protruding at a first end of the reflecting-part holder (as seen in Fig. 5 on the left side of 14, seen more clearly in Fig. 6) and
ii) a second rotary shaft part (the right side pivot) protruding at a second end of the reflecting-part holder (seen on the right side of 14 in Fig. 5), the first end of the reflecting part holder being disposed opposite the second end of the reflecting-part holder (as discussed above, left and right sides of 14, seen in Fig. 5, described as being “opposing” in [0025]), the reflecting-part holder for retaining the reflecting part (“mirror 12 may be held by a mirror holder 14” as discussed in [0025]);
a pair of bearings (called “molded plastic bushing bearing” in Fig. 6, similar to element 26 in Fig. 2, for ease of understanding, the element in Fig. 5 and 6 will also be referred to as element 26 below) including a first bearing (on the left) and a second bearing (on the right, as seen in Fig. 5, each element 16 has a corresponding bearing 26 on the left and right sides of 14) for rotatably supporting the first rotary shaft part and the second rotary shaft part, respectively (seen in Fig. 6, the pivot fits inside the bearing, similarly to as discussed in [0021], 26 are used to “reduce friction between mirror holder pivots 16 and housing 18”); and
a pair of bearing holders (428 including a first bearing holder and a second bearing holder (similarly to above, two separate elements 428 are on the left and right sides of 14, as seen in Fig. 5) for retaining the first bearing and the second bearing in a housing (called a “molded lower housing” in Fig. 5, similar to element 18 of Fig. 2), respectively (similarly to as discussed in [0019], “bearing caps 28 each secure a respective bearing 26,” seen inside the housing in Fig. 4),
wherein each of the first bearing holder and the second bearing holder includes a first supported part (screws 30, seen in Fig. 5), and
wherein the housing includes a hole-shaped first support part (to receive the screw 30 on the right side, similar to element 22 in Fig. 3) in which the first supported part of one of the first and second bearing holders is positioned (30 are “received in screw holes 22” as discussed in [0019], and so 30 of the right side will be inserted into the right side holes 22), and an elongated-hole-shaped second support part (a second hole 22, eg. seen on the left side of Fig. 2, corresponding to 22 shown in Fig. 3, which is “elongated” in the vertical direction shown in Fig. 3, eg. the hole is “deeper” than it is “wide” corresponding to the shape of the screw 30) in which the first supported part of the other of the bearing holders is positioned (similarly to above, 30 of the left side will be inserted into the right side holes 22),
wherein each of the first bearing holder and the second bearing holder includes a first position pin (436),
wherein the first bearing holder and the second bearing holder have an identical shape as each other (as seen in Fig. 5, both 28 are shaped identically),
wherein the first bearing holder and the second bearing holder are respectively provided on the first end and the second end of the reflecting-part holder (as discussed above, on the left and right sides of 14, respectively), and
wherein the front side is disposed on opposite of the back side of the reflecting part (the front side is the side with the mirror, while the back side is the opposite side shown in Fig. 4).
However, Tang-Kong fails to teach or suggest wherein the first supported part is specifically “protruding in a radial direction of each of the first bearing and second bearing” or wherein the elongated-hole-shaped second support part is “along an axial direction of the first and second rotary shaft parts.”

Esterberg (Fig. 1, 4, 6, and 9) discloses a display apparatus including: 
a display holder (14, attached to 38 in Fig. 4) provided with a pair of rotary shaft parts (32) protruding at both ends of the holder (as seen in Fig. 1, there are hinges on both the left and right sides);
a pair of bearings including a first bearing and a second bearing (one element 46 for each of the left and right side hinges, with “46 acts as a bearing” discussed in column 4, lines 60-61) for rotatably supporting the pair of rotary shaft parts respectively (seen in Fig. 4); and
a pair of bearing holders including a first bearing holder and a second bearing holder (similarly to above, an element 100 on each of the left and right sides, corresponding to the left and right hinges) for retaining the pair of bearings in a housing (12) respectively (46 fit inside 100 as seen in Fig. 4 and 9), wherein
wherein each of the first bearing holder and the second bearing holder includes a first supported part (120),
wherein the first supported part protrudes in a radial direction of each of the first bearing and second bearing (seen best in Fig. 4 and 6 together, 120 protrudes “downwards” while being centered on the axis 20), and
wherein the housing (12) includes a hole-shaped first support part (not labelled in the figure, but seen below 120 in Fig. 9, corresponding to the right side hinge of Fig. 1) in which the first supported part of one of the first and second bearing holders is positioned (120 shown inserted into the hole in Fig. 6), and an elongated-hole-shaped second support part (a second hole would similarly be on the left side of the display, see Fig. 1, and the hole is “elongated” in the vertical direction shown in Fig. 6, eg. the hole is “deeper” than it is “wide” corresponding to the shape of 120) along an axial direction of the first and second rotary shaft parts in which the first supported part of the other of the bearing holders is positioned (similarly to above, seen best in Fig. 4 and 6 together, 120 protrudes “downwards” while being centered on the axis 20, and since 120 is inserted into the hole-shaped support parts, the second support part will also be along an axial direction compared to axis 20).

	However, Tang-Kong and Esterberg still fail to teach or suggest “wherein the first bearing holder and the second bearing holder are respectively provided on the first end and the second end of the reflecting-part holder to be reverse of each other such that the first positioning pin of the first bearing holder is arranged to be on a front side of the reflecting part while the first positioning pin of the second bearing holder is arranged to be on a back side of the reflecting part.”

	Fujimoto et al. (US 2021/0132332) discloses (Fig. 1-3, 9, and 26) a head-up display apparatus for reflecting display light to express an image including a reflecting part holder (20), a pair of bearings (34, called a “slide bearing” in [0058], and 14, called a “slide bearing in [0065]), a pair of bearing holders (3 and 12), and
wherein a bearing holder includes a first positioning pin (shown at the bottom of Fig. 26, along axis XXVIII).

	Henon et al. (US 2019/0219823) discloses (Fig. 1, 3, 4, and 8) a head-up display apparatus for reflecting display light to express an image including a reflecting part holder (38), a pair of bearings (94), a pair of bearing holders (84), wherein the bearing holder includes a first positioning pin (86).

	However, none of the currently cited references of record teaches or suggests “wherein the first bearing holder and the second bearing holder are respectively provided on the first end and the second end of the reflecting-part holder to be reverse of each other such that the first positioning pin of the first bearing holder is arranged to be on a front side of the reflecting part while the first positioning pin of the second bearing holder is arranged to be on a back side of the reflecting part” when combined with each of the other currently cited claim limitations.

	Claims 2-6 are dependent upon claim 1 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691